Citation Nr: 0426236	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for left knee disability, finding that the veteran had not 
submitted new and material evidence to support his claim.  In 
November 2003, the veteran testified at an RO hearing.

The Board notes that the veteran filed a separate claim of 
service connection for bilateral hearing loss and tinnitus in 
August 2002.  In May 2004, the RO issued a rating decision 
granting service connection for bilateral hearing loss and 
tinnitus, each with a ten percent evaluation.  

The veteran, in June 2004, filed a claim for a total 
disability rating based on individual unemployability (TDIU 
rating) due to hearing and knee problems.  Later that month, 
the RO sent the veteran a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to his claim for a TDIU 
rating.  Thus, the claim for a TDIU rating is referred to the 
RO for appropriate action.

In August 2004, the veteran submitted additional evidence 
pertaining to the left knee, which has not been considered by 
the RO.  The veteran has not expressed a desire to waive RO 
consideration of this evidence.  However, based on the 
favorable action below, the veteran is not prejudiced by the 
Board's consideration of this evidence in the first instance.  
Therefore, the Board will proceed with an adjudication of 
this appeal.

The issue of service connection for left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In May 1970, the RO denied the claim of service 
connection for a left knee disability on the basis that there 
was no evidence the veteran's knee condition was a disability 
incurred in or aggravated by service.  The veteran was 
notified of this decision and did not file an appeal.

2.  Evidence received since the May 1970 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for left knee disability.


CONCLUSIONS OF LAW

1.  The May 1970 RO decision denying the claim of service 
connection for a left knee disability is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 (2003).

2.  The evidence received subsequent to the May 1970 RO 
decision is new and material, and the claim of service 
connection for left knee disability is reopened.   38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1970, the veteran filed a claim alleging entitlement 
to service connection for a left knee disability.  Evidence 
considered at that time included the veteran's service 
medical records, and an April 1970 VA examination report.

The veteran's service medical records include a December 1965 
enrollment PLC (6) examination report.  In this report, the 
examiner related that in 1964, the veteran had undergone 
removal of a semi-lunar cartilage of the left knee due to the 
left knee locking.  The examiner stated that the veteran had 
no residuals from the surgery.  The veteran's enlistment 
examination also reports in November 1964, the veteran 
underwent a semi-lunar cartilage removal and that he did not 
have any sequelae.  

While in service in June 1967, the veteran was diagnosed with 
bilateral chondromalacia patella and advised to avoid 
prolonged standing, running, marching, jumping, stooping, 
crawling, field work, and firing in the kneeling position.  
In September 1967, the same diagnosis of bilateral 
chondromalacia patella continued with the same 
recommendations on restricted movement.  In July and October 
1968, the veteran was re-evaluated with the same diagnosis.  

In the January 1970 discharge examination report, the 
examiner noted an anterior laceration on the veteran's left 
knee, but otherwise found the knees to be normal. 

After service, the veteran underwent VA examination in April 
1970.  The examiner noted the veteran's left knee operation 
prior to service, and the veteran's report that his knees had 
been fine until about one and half years into service, at 
which time the veteran felt pain when he jumped off trucks or 
assumed positions to fire a rifle.  The examiner diagnosed 
the veteran with post-operative medial meniscectomy.  The 
radiograph report showed that the veteran's knees were 
normal.  

In May 1970, the RO denied the veteran's claim of service 
connection for a left knee disability, on the basis that 
there was no evidence the veteran had a disability, which was 
incurred in or aggravated by service.  Specifically, the RO 
noted that the January 1970 discharge examination report was 
negative for a left knee disability and that the April 1970 
x-ray study revealed that the knee was normal.  The RO 
notified the veteran of the decision in May 1970.  In the 
absence of a timely appeal, the decision became final in May 
1971.  

In July 2002, the veteran filed an application to reopen his 
claim for left knee disability.  In support of his 
application to reopen, the veteran notified the RO of new 
evidence, which the RO obtained, consisting of a June 2002 VA 
outpatient treatment and radiology report.  

The June 2002 VA outpatient treatment report shows a primary 
diagnosis of obesity and secondary diagnosis of left knee 
pain.  The accompanying radiology report shows left knee 
pain, history of remote surgery, and degenerative changes 
consistent with osteoarthritis.  In August 2004, the veteran 
submitted additional VA outpatient treatment reports relating 
to his left knee.  A July 2004 report revealed a diagnosis of 
severe traumatic arthritis of the left knee and status post 
total medial menisectomy.  July 2004 VA x-ray studies 
revealed degenerative and/or post-traumatic arthritis of the 
knees, more on the left.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2003); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in July 2002, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.        38 C.F.R. § 3.156(a).

The Board finds that the June 2002 VA radiology report and 
the July 2004 VA outpatient treatment and x-ray study reports 
are new and material.  The June 2002 radiology report shows 
that the veteran's left knee has degenerative changes 
consistent with an osteoarthritis disability.  The July 2004 
outpatient treatment report shows diagnosis of severe 
traumatic arthritis of the left knee and status post total 
medial menisectomy.  July 2004 x-ray studies revealed 
degenerative and/or post-traumatic arthritis of the knees, 
more on the left.  The evidence is new because the June 2002 
radiology report and July 2004 outpatient treatment reports 
and x-ray studies were not previously of record, and prior to 
these reports, there was no clear diagnosis of a current left 
knee disability.  38 C.F.R. § 3.156(a).  The evidence is also 
material, because it raises a reasonable possibility of 
substantiating his claim for service connection for left knee 
disability by showing a present disability.  The medical 
records showing a left knee disability were unestablished at 
the time of the last final RO decision.  Accordingly, the 
Board finds that the evidence is both new and material and 
serves to reopen the veteran's claim.  

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for left knee 
disability, and to this extent, the appeal is granted.



REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for left knee 
disability.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  Upon review of 
the record, the Board finds that the evidence is insufficient 
to decide the service connection issue with any certainty.

The veteran is claiming that his present left knee disability 
is the result of an in-service injury.  The examiner noted on 
the veteran's entrance examination report in 1966 that he had 
prior left knee surgery in 1964.  From June 1967 through 
October 1968, the veteran was diagnosed as having 
chondromalacia of the left knee.  A January 1970 discharge 
examination report reveals that the veteran had a four-inch 
anterior scar on the left knee.  

An April 1970 VA examiner diagnosed post-operative medial 
meniscectomy, but noted that X-ray studies showed that the 
knee was normal.  Current treatment reports show that the 
veteran has arthritis of the left knee.

The question that needs to be resolved before a determination 
of service connection can be made is whether the veteran's 
left knee disability had its onset in service or whether it 
was aggravated by service.  This is a medical question, and 
where the determinative issues involve medical causation or 
diagnosis, competent medical evidence is needed.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Thus, the Board finds that a medical examination is 
necessary.  A review of the file shows that the veteran has 
never been afforded an appropriate VA examination for the 
purposes of securing the requisite medical opinion.  Under 
the duty to assist provisions of the VCAA, the VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  

The Board notes that if the VA examination report shows that 
the veteran's injury was aggravated by service and this was 
not the result of natural progression of the disability, the 
veteran shall be compensated only for the extent to which his 
injury was aggravated in service.  Allen v. Brown, 7 Vet. 
App. 439 (1995); 3.310(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for left 
knee disability since his separation from 
service.  Based on his response, the AMC 
should attempt to procure copies of all 
records that previously have not been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the AMC.  If, after making 
reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the veteran and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, etiology, severity, 
and date of onset of his left knee 
disability.  Specifically, the examiner 
address the following:  

A.  Provide a complete rationale 
based on sound medical principles, 
review of the claim file and 
examination findings as to whether 
the veteran's left knee disability 
existed prior to service.  If the 
examiner finds that the veteran's 
left knee disability existed prior 
to service, the examiner should 
determine whether there was a 
permanent increase in severity of 
the veteran's pre-service left knee 
disability; and if so, was such 
increase beyond natural progress.  

B.  If it is determined that there 
are no medical principles to support 
a finding that the veteran's left 
knee disability existed prior to 
service, the physician should state 
whether the veteran's current left 
knee disability is related to the 
complaints of knee problems and 
diagnosis of chondromalacia in 
service; i.e., whether the veteran's 
current left disability had its 
onset in service.   

It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  The examination 
report should be typed.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



